I have great difficulty in believing that an object may be concealed and in plain view at the same time. I can readily believe, however, that a concealed object can come into plain view by a change of position of a person or another object. Conversely, the positioning of a body or other object may be used to conceal an object from the view of a person who would be in a position to see it if it were not otherwise concealed. Here the butt of the shotgun came into view when the defendant exited the car.
Additionally, I would like to point out that to "knowingly have, acquire, carry or use a sawed-off shotgun" is contrabandper se by virtue of R.C. 2923.17, and a felony of the fourth degree. *Page 101